Luke, J.
Proof that a railroad company ran a shuttle train from the City of Savannah to its railroad shops near by, for the purpose of carrying its employees to and from their work, and that occasionally other persons boarded the train and were carried either to or from the shops without the payment of fare, does not entitle a person who was upon the train and was not an employee to recover for injuries occasioned by a sudden jerk of the train, upon the allegation that “plaintiff ' boarded said train as a passenger, travelling from said shops to Savannah Union Station,” when there was no payment of. fare or fare exacted or knowledge of the presence of the person. Civil Code (1910), § 2715; DeVane v. Atlanta, Birmingham & Atlantia R. Co., 4 Ga. App. 186 (60 S. E. 1079) ; L. & N. R. Co. v. Mottley, 219 U. S. 467 (31 Sup. Ct. 265, 55 L. ed. 297, 34 L. R. A. (N. S.) 671); Purvis V. Atlanta Northern Ry. Co., 136. Ga. 852 (72 S. E. 343); Livsey v. Georgia Ry. & El. Co., 19 Ga. App. 687 (91 S. E. 1074). The-plaintiff failed to prove his case as laid, and it was not error to grant a nonsuit.

Judgment affirmed.


Wade, O. J., and Jenhins, J., concur.